Citation Nr: 0940186	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for service 
connected headaches. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from May 1976 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board denied this claim in December 2007.  The 
Veteran appealed the Board decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In May 2009, the Court 
granted a Joint Motion for Remand (Joint Motion) made by the 
Secretary of VA and the Veteran.  The Joint Motion vacated 
and remanded the December 2007 Board decision denying a 
rating in excess of 30 percent for service connected 
headaches.  The Board will proceed to adjudicate the claim in 
accordance with the May 2009 Joint Motion directives.   


FINDING OF FACT

The Veteran's headaches have been manifested by frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.


CONCLUSION OF LAW

Throughout the entire rating period, the criteria for a 
rating of 50 percent for migraine headaches have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.124a, Diagnostic Code 8100 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Because the Veteran is challenging the initially assigned 
disability rating, it has been in continuous appellate status 
since the original assignment of service connection. The 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a November 2004 decision, the RO granted the Veteran's 
claim for service connection for headaches and assigned a 
rating of 30 percent pursuant to Diagnostic Code 8100.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran 
contends her headaches warrant a higher rating. 

Under Diagnostic Code 8100, a 30 percent disability rating is 
assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  Id.  A 50 percent rating is 
assigned for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.

The rating criteria do not define "prostrating," nor has the 
Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."  A 
very similar definition is found in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

Private medical records by J.M., MD reflect treatment for 
headaches dating from 1987 to the present.  Dr. J.M. 
submitted a December 2004 letter stating that the Veteran 
experienced tension vascular headaches.  He noted that her 
symptoms were not relieved by medication and necessitated bed 
rest for relief.  Dr. J.M. also furnished a February 2007 
letter relating the present status of the Veteran's headache 
disability.  He remarked that her headaches are almost 
constant and interfere with her sleep.  He could not find a 
medication regime to control her symptoms.  

Social Security Administration (SSA) records showed that the 
Veteran had been disabled since September 1, 1995.  Her 
primary diagnosis was depression with a secondary diagnosis 
of migraine headaches.  

Two VA examination reports for headaches are associated with 
the record.  The first VA examination took place in October 
2004.  The Veteran reported seeking treatment for her 
headaches over many years.  Her symptoms persisted with 
little improvement.  Presently, she experienced two to four 
headaches per month.  Without medication, the headaches 
lasted from one to seven days.  She described the headaches 
as being of a prostrating nature.  Upon physical examination, 
no abnormalities were noted.  The second VA examination 
occurred in December 2006.  The Veteran stated that she 
regularly used medication to alleviate her headaches.  The 
headaches developed approximately two to three times a month, 
lasted more than two days, and were of a prostrating nature.  
Physical examination did not reveal any abnormalities.  Both 
examination reports reflected a diagnosis of migraine 
headaches.   

Although the Veteran is not competent to make a medical 
diagnosis or opine on the etiology of a disability, she is 
competent to report about the extent of the pain she 
experiences.  Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (citing Caluza v. Brown, 7 Vet.App. 498, 504 (1995)); 
see also Layno v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay 
evidence is competent to establish features or symptoms of 
injury or illness).  

The Board finds that the Veteran's headache disability 
approximates the criteria for a 50 percent rating for the 
following reasons.  Since pain symptoms are of a subjective 
nature, the Veteran is competent to describe the frequency 
and level of pain resulting from her headaches.  Charles, 
supra.; Layno, supra.  The record shows that the Veteran has 
sought medical attention for her headaches for many years.  
During the pendency of her claim, she described her headaches 
as occurring two to four times per month, lasting for days, 
and being of a prostrating nature.  See October 2004 and 
December 2006 VA examination reports; December 2004 and 
February 2007 letters by Dr. J.M.  The criteria for the 50 
percent rating under Diagnostic Code 8100 also contemplate 
economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  The Veteran, herself, has attributed her unemployment 
to her headaches on many occasions.  For example, the reports 
of the October 2004, December 2006, and August 2007 VA 
examinations contain her statements to that effect.  Although 
the SSA records reflect that disability benefits were based 
on a primary diagnosis of depression, they also show a 
secondary diagnosis of migraine headaches.  The Board finds 
the SSA disability determination probative in reflecting the 
economic impairment caused by the Veteran's headaches.  In 
sum, the evidence shows that the Veteran's headaches most 
closely approximate the 50 percent rating criteria.  See id.  
A disability rating of 50 percent for headaches granted.  

The Board finds that there is no basis for a "staged" 
rating pursuant to Fenderson.  Rather, the symptomatology 
shown upon examination during the pendency of the appeal has 
been essentially consistent and fully contemplated by the 
assigned disability rating.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given that the 
disposition grants the maximum schedular benefit available to 
the Veteran, further development under the VCAA or other law 
would not provide a more favorable result for the Veteran, or 
be of assistance to this inquiry.  

Also, the evidence does not show that the Veteran's headaches 
have markedly interfered with her employment status beyond 
that interference contemplated by the assigned rating, and 
there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  

The Board is aware that Rice v. Shinseki, 22 Vet. App. 447 
(2009), holds that a request for a total disability 
evaluation on the basis of individual unemployability (TDIU), 
whether expressly raised by a Veteran or reasonably raised 
from the record, is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  The Board notes, however, that the Veteran's 
specific claim for a total rating on this basis was 
specifically denied by the RO in October 2006, and that the 
record before the Board does not show that she has appealed 
the denial of such a rating.  As she has not appealed that 
decision, it is not now before the Board on appeal.


ORDER

A rating of 50 percent for service connected headaches is 
granted, subject to the statutes and regulations governing 
the payment of monetary awards.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


